DETAILED ACTION
Application 16/348828, “Method for Manufacturing a Separator Plate for a Fuel Cell, Separator Plate and Intermediate Product for a Separator Plate”, is the national stage entry of a PCT application filed on 12/19/17 and claims priority from a foreign application filed on 12/22/16. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/15/22. 

Response to Arguments
Applicant’s arguments filed on 7/15/22 have been fully considered.  Applicant’s arguments against the withdrawal of apparatus claims is discussed below.  Applicant’s arguments regarding the art rejections are moot in view of the new ground(s) of rejection necessitated by amendment.

Election/Restrictions
Applicant's election with traverse of claims 12-29 in the reply filed on 1/18/21 has been acknowledged.  
Applicant did not traverse the restriction requirement in the reply filed on 1/18/21.
The non-elected claims 30 and 31 were withdrawn by the Office in the 3/16/21 Non-Final Rejection.

Applicant now argues that the election of claims 12-29 in the 1/18/21 response did not relate to restriction of all apparatus claims, but instead only relates to the “a separator plate” and “an intermediate product for a separator plate” groups listed in the 11/20/20 Restriction Requirement.  
In response, as described in MPEP 818.02(a), “Where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only… The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03”  [emphasis added].  In this case, in accordance with MPEP § 821.03, the 3/31/22 Non-Final Rejection states, “[s]ince applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits”, and explains why the invention of claims 37-42 is directed to an invention that is independent or distinct from the originally claimed and elected invention.  Accordingly, applicant’s argument that the 1/18/21 election did not relate to restriction of all apparatus claims is moot because the new apparatus claims filed on 1/28/22 are drawn to “an invention other than that acted upon” in the 3/16/21 Non-Final Rejection and are therefore withdrawn as being nonelected due to original presentation.  

Applicant further argues that the new apparatus claims are linked because “independent claim 33 is directed to an apparatus specifically designed for carrying out the process of manufacturing a separator plate, recited by independent claim 12” (remarks at page 9).  
In response, firstly, the apparatus claims are drawn to an invention “other than that acted upon” in the 3/31/22 Non-Final Rejection.  Thus, the claims are properly withdrawn as being drawn to an invention non-elected by original presentation, rendering this argument moot.  Secondly, MPEP 1850 states that, “A process and an apparatus or means specifically designed for carrying out the said process” have unity of invention, but clarifies that “an apparatus or means is specifically designed for carrying out a process if the contribution over the prior art of the apparatus or means corresponds to the contribution the process makes over the prior art” (MPEP 1850 IIIA).  The meaning of “contribution over the prior art” is set forth in MPEP 1850 II and is correlated to the presence of a special technical feature linking the claims, the special technical feature having novelty and an inventive step.  In this case, for reasons described previously and in the art rejections below, the elected invention does not include a special technical feature linking the pending claims and making a contribution over the prior art.  Since the claims lack a special technical feature, unity of invention does not exists, and the claims could be restricted even if the new apparatus claims were not restricted as being not originally presented and elected.  

The requirement is still deemed proper and is therefore made FINAL, with claims 33-38 and 40-42 being WITHDRAWN from consideration as being directed to a non-elected invention.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 16, 20, 24, 26, 28 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 requires “wherein the method further comprises separating out at least one region out of the carrier material provided with the pre-cured C&EC material [to provide openings or passages in the separator plate]…”.  However, applicant’s as-filed specification appears to only describe the method wherein “at least one region is separated out from the carrier material provided with the cured material” [emphasis added] (published paragraph [0050]; as filed specification at page 13 lines 14-16).  This description does not described performing the separating to the carrier provided with pre-cured material, but instead appears to describe a post-cure process, such as a final cutting process to give a desired shape to the product after it is otherwise finished.  Accordingly, the as-filed application does not adequately describe applicant’s invention as claimed on 7/15/22.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, 24, 26, 28 and 32 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Jang-318 (US 2008/0268318), Kawasumi (US 2016/0104909), Jang-771 (US 2007/0154771) and Debe (US 2003/0041444).
Regarding claim 12, Jang-318 teaches a method for manufacturing a separator plate for a fuel cell (see title, wherein the flow field plate and/or bipolar plate are forms of separator plate), the method comprising: 
applying a curable and electrically conductive CEC mixture onto a carrier material (Figure 4(a) items 88 and/or 90; Figure 5(a) item 50a; see paragraph [0028]) to provide a CEC material; 
thermally pre-curing the CEC material to provide a pre-cured CEC material (rollers 49d and 49e may be configured to “advance the cure chemistry” via heat as described in paragraph [0055], readable on the claimed “precured” embodiment; see also “heating zone… to achieve a desired degree of curing before the three-layer structure is embossed” at paragraph [0056]);
forming a flow-field in the pre-cured CEC material (paragraph [0055-0056] describe embossing via rollers or pressing platens after the pre-cure heating); and
after forming the flow-field in the pre-cured CEC material, applying a radiation to cure the pre-cured CEC material (“curing to produce the desired flow field channels”, paragraph [0055]; “exposure to heat or high energy radiation”, paragraph [0045]);
wherein the carrier material is provided as a continuous web material (see Jang-318 Figures 5a-5c; The cited art teaches the use of a continuous carrier web which transports the CEC material in the separator forming process).

Claim 12 further requires wherein the CEC mixture includes a dual cure paint comprising an electrically conductive filler, and wherein the dual cure paint includes at least one component which is thermally curable and at least one further component which is curable by radiation.
Jang-318 further teaches a paint to form the CEC mixture including an electrically conductive filler (paragraphs [0020-0021]) and teaches that the curing may be achieved with a combination of “heat and/or radiation” (paragraph [0023]) via use of curing agents (paragraph [0054]), but does not explicitly state that the paint forming the CEC mixture comprises a thermally curable component and a radiation curable component.  
In the fuel cell art, Kawasumi teaches a curing agent intended to be responsive to both radiation and heat may be a mixed curing agent comprised of a radiation responsive component and a thermally responsive component (paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the CEC forming paint mixture to comprise a thermally curable component and a radiation curable component either as a matter of ordinary ingenuity to facilitate the achievement of curing via a combination of ‘heat and radiation’ expressly taught by Jang-318, or in view of Kawasumi which expressly teaches mixing curing agents in order to achieve a dual responsive curing action.  

Regarding the 7/15/22 amendment, Jang-318 does not appear to teach wherein the method further comprises separating out at least one region out of the carrier material provided with the pre-cured C&EC material to manufacture the separator plate, wherein separating out the at least one region from the carrier material includes providing one or more openings or passages which serve as a fuel inlet, a fuel outlet, an oxidizing agent inlet, an oxidizing agent outlet, a coolant inlet or a coolant outlet.
In the fuel cell art, Jang-771 teaches providing a pre-cured role of the C&EC material (Figure 4(e)) for the benefit of providing a preform which may be subsequently processed at a user’s convenience to form a final product (paragraph [0047]).
In the fuel cell art, Debe teaches that the roll of fuel cell component may be punched to provide openings for inlets/outlets of oxidant, fuel or coolant fluid (Figure 3; paragraph [0148]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method of Jang-318 by storing the forming separator as a pre-cured roll as taught by Jang-771 and separating out openings from the pre-cured roll as taught by Debe for the benefit of providing a preform closer in structure to that required of the finally formed separator plate.  


Regarding claims 13, Jang-318 remains as applied to claim 12.  Claim 13 further requires drying the CEC material, prior to pre-curing the CEC material to provide the pre-cured CEC material.
Jang-318 further teaches a step of “allowing the solvent to be removed” at paragraph [0052] which teaches or suggests a drying step prior to the pre-curing step of paragraphs [0055-0056]). 
Moreover, in the fuel cell art, Jang-771 teaches the use of a porous sheet (item 86) as a carrier so that a drying action is performed (see “water out” at Figures 4c-4e; see also paragraph [0044] which teaches removal of water via sieving and/or heating) prior to the curing action which occurs in the vicinity of the flow-field patterning step (see paragraph [0044, 0046, 0052]).  Jang-771 further teaches the carrier as a continuous web material  (Figures 4c and 4d).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a drying step prior to the pre-curing step either in view of Jang-318’s express teaching of a solvent removal step, or for the benefit of providing a continuous preform ready to be pre-cured, shaped and cured without interference from excess water as taught by Jang-771.

Regarding claims 14 and 16, Jang-318 remains as applied to claim 12.  Jang-318 further teaches the CEC material being curable via radiation (paragraph [0023]), but does not expressly teach the radiation comprising UV light.
Jang-771 further teaches UV curable resin being preferable for forming the plates of a fuel cell due to ability for fast curing (paragraph [0020]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize UV light as the radiation for curing because i) UV light is conventionally used for curing actions, and ii) UV specifically may provide a fast curing action which is desirable for processing efficiency.  
As to claim 16, the cited art teaches the precuring step (i.e. the “Heating means may be used to advance the cure reaction of the thermoset resin… to achieve a desired degree of curing before the three-layer structure is embossed” step of Jang-318 paragraph [0056]) carried out via heat rather than via radiation.  However, a skilled artisan would have understood the application of heat and radiation to be obvious variants to achieve curing at least in view of “cured with heat and/or radiation” as described in Jang-318 paragraph [0023].  Thus, it would have been obvious to perform the pre-curing via radiation for the expected benefits of radiation such as faster curing or more energy efficient processing, or simply as a matter of simple substitution of known variants to yield predictable results. (MPEP 2141). 

Regarding claims 24, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the mixture includes 3% and 20% by weight (paragraph [0021, 0047]). This range falls within, or at least substantially overlaps the claimed range, therefore a prima facie case of obviousness exists.

Regarding claims 25 and 28, Jang-318 remains as applied to claim 12.  The cited art further teaches the method wherein the carrier material is provided as a continuous material web, wherein at least one region is separated out of the CEC material provided with the cured material to manufacture the separator plate, and wherein the CEC material is detached from the carrier material for providing the separator plate (see Jang-318 Figures 5a-5c; see also Jang-771 Figures 4c and 4d for additional support.   The cited art teaches the use of a continuous carrier web which transports the CEC material in the separator forming process, and further uses take up rolls in order to separate/detach the carrier web from the forming product).

Regarding claims 26, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the cured material is provided in a thickness from around 100 microns (paragraphs [0042, 0050, 0060]), which falls within the claimed range of 50 to 150 microns.  As described in MPEP 2131.03, a prima facie case of anticipation exists when a value disclosed by the prior art falls within the claimed range.   

Regarding claims 32, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the flow-field is formed in the pre-cured CEC material using at least one of an embossing tool or through roll-forming (paragraph [0056] describes pre-curing “to achieve a desired degree of curing before the three-layer structure is embossed”, while paragraphs [0055-0056] and the Figures clarify that the embossing is achieved via either a plate-like embossing tool or rollers as a roll-forming means).


Claims 20 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Jang-318 (US 2008/0268318), Kawasumi (US 2016/0104909), Jang-771 (US 2007/0154771), Debe (US 2003/0041444), and Thielman (US 2003/0107147).
Regarding claims 20, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the CEC mixture comprises at least one synthetic material provided with the electrically conductive filler and a solvent (paragraphs [0020-0021, 0052]), the at least one synthetic material including at least one of an epoxy resin or an acrylate resin (paragraphs [0020-0021]), wherein the CEC mixture further comprises at least one photo-initiator (“curing agent” of Jang-318 paragraph [0054] may be a photo-initiator, in consideration of the radiation type curing described in Jang-318 paragraph [0023]; some photo-initiator is required or at least obvious to provide the radiation curable property).

Jang-318 teaches the carrier as a “plastic film” (paragraph [0054]), but does not expressly teach wherein the carrier material comprises a biaxially-oriented polyester film.
In the fuel cell art, Thielman teaches that a carrier for an embossing roll may be a Mylar [biaxially-oriented polyester] sheet (paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a biaxially-oriented polyester film as the “plastic film”, since such sheets are taught as useful in the art for this specific application.  Replacement of the “plastic film” of Jang-318 with a Mylar film as in Thielman merely requires the simple substitution of one known element for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723